DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that the cited prior art does not disclose the claimed method.
	Examiner agrees in part and disagrees in part. As argued, the feature of a radially elongated void is believed to distinguish over the prior art. However, as claimed the feature of “an elongated void” is met by the prior art because there is no requirement that the voids have a radial length greater than a longitudinal length - or are limited to the structure that illustrate radially-most extending voids.
	Although Claim 1 in isolation seems to suggest that the voids are, e.g., as shown in Fig 1 element 144, extending in a radial direction more than other directions, Claim 4 indicates that the void also extends in the longitudinal direction. Thus the void extends in both the radial and longitudinal direction. This is met by the voids of Pritchard (US 20150083422 A1) because any void must extend in both the radial direction and longitudinal direction or else it would not be a void. 
	
 Allowable Subject Matter
	Claim 1 would be allowable if “extending in a radial direction in the annular region” was changed to -- extending in a radial direction more than in a longitudinal direction in the annular region --.

	Although there is motivation in the art to form radial voids for the purpose of perforating the liner in order to allow downhole operations to occur (e.g., oil recovery, reservoir stimulation, etc., e.g., Fig 2 of US 3690378 A), there is no fair reason why these perforation would be filled with a material having lower modulus as further required by claim 1.
Note, Pritchard teaches filling their voids with a resin to protect, e.g., electrical wires, etc. that run parallel to the borehole, but there is no obvious reason why this technique would be applied to radially extending voids as taught elsewhere (e.g., as cited above). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-2, 4, 5, 8, 9, 11-12, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (US 20150083422 A1).
	In reference to claim 1 and 25, Pritchard discloses a method of forming a casing liner in a wellbore of a … well, the method comprising:
disposing a casing liner print head in an annular region located between a casing pipe disposed in a wellbore of a hydrocarbon well and a wall of the wellbore (“method of lining a wellbore that applies 3D print technology to down-hole applications” [P0018] and “deposit the material into an annular gap formed between the interior surface of the wellbore and an exterior surface of the casing pipe” [P0024]); and
conducting a downhole lining operation comprising operating the casing liner print head to eject casing liner material into the annular region to form, in the annular region (“lining a wellbore” [P0018]), a casing liner comprising elongated voids formed in the casing cement liner material (“Through suitable control of the operation of the nozzles, the lining may be built up in multiple layers and of different materials, and may include strategic voids in the final structure” [P0044] and “cement” [P0065].).
Pritchard further discloses that the “detailed description has been made in the context of oil wellbores, the technology can be applied to other application” (P0088). Pritchard does not specifically indicate that the oil is a hydrocarbon oil. However, in the context of well operations, the oil referenced would obviously encompass hydrocarbons.

Pritchard further discloses wherein the elongated voids comprise elongated voids extending in a radial direction in the annular region (The voids must extend in the radial direction by at least some amount. Otherwise, they would not be voids.).
Pritchard further discloses wherein the lining operation comprises ejecting a polymer integrated structure material to form the elongated voids in a cement casing liner material (“matrix can then be filled with a suitable material, such as a resin, to fill voids in the matrix” [P0075]. A “resin” [P0075] would have a lower Young’s modulus than “cement” [P0065] liner.)
In reference to claim 2 and 26, Pritchard discloses the method as in claim 1.
Pritchard further discloses wherein the downhole lining operation comprises advancing the casing liner print head along a length of the wellbore and ejecting the casing liner material along a length of the annular region to form the casing liner along the length of the annular region (“nozzle direction may further be controlled to be displaced along the longitudinal axis of the wellbore, for lining a length (height) of the wellbore.” [P0019]).
In reference to claim 4, Pritchard discloses the method as in claim 1.
Pritchard further discloses wherein the elongated voids comprise elongated voids extending in a longitudinal direction in the annular region (The voids must extend in the longitudinal direction by at least some amount. Otherwise, they would not be voids.).
In reference to claim 5, Pritchard discloses the method as in claim 1.

In reference to claim 8, 9, 11-12, Pritchard discloses the method as in claim 1.
Pritchard further discloses wherein the lining operation comprises ejecting a polymer integrated structure material to form the elongated voids in a cement casing liner material (“matrix can then be filled with a suitable material, such as a resin, to fill voids in the matrix” [P0075]. A “resin” [P0075] would have a lower Young’s modulus than “cement” [P0065] liner.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARC C HOWELL/Primary Examiner, Art Unit 1774